DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, 7, and 10 are objected to because of the following informalities because: 
Claims 2, 3, and 7 should be amended to recite “methacrylate” instead of “(meth)acrylate”; and 
Claim 10 should be amended to recite “at least one blowing agent” instead of “one or more blowing agents” to mirror the language of independent Claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 5, 7 – 10, and 15 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The original specification does not appear to provide support for the polyisocyanate composition specifically comprising c) at least one catalyst; d) at least one blowing agent; and optionally e) one or more surfactants, one or more flame retardants, one or more antioxidants, or combinations thereof.  
The Office does note the instant specification teaches mixing all ingredients other than isocyanate in [0124].  This disclosure would provide support for the isocyanate-reactive composition comprising c), d), and e).  The specification also teaches the general concept of mixing all ingredients a) – e) to form a reactive composition [0031].  However, the specification does not appear to provide support in these sections or elsewhere for first incorporating c), d), or e) in the polyisocyanate composition.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 5, 7 – 10, and 15 – 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because:
There is a lack of antecedent basis for (ii) the acrylate and/or methacrylate compound(s) having 1 reactive acrylate or methacrylate group now set forth in Claim 2.  For the purposes of further examination, this phrase will be interpreted as referring to (ii) the at least one least one acrylate and/or methacrylate compound(s) having 1 reactive acrylate or methacrylate group.
There is a lack of antecedent basis for (iii) the acrylate and/or methacrylate compound(s) having 2 or more having reactive acrylate or methacrylate groups now set forth in Claim 3.  For the purposes of further examination, this phrase will be interpreted as referring to (iii) the at least one least one acrylate and/or methacrylate compound(s) having 2 or more reactive acrylate or methacrylate groups.
There is now a lack antecedent basis for the reactive “composition” set forth in line 3 and line 4 of Claim 4. For the purposes of further examination, the reactive composition in either instance will be interpreted as referring to said reactive system.
There is a lack of antecedent basis for the isocyanate-reactive compounds set forth in Claim 10.  For the purposes of further examination, this phrase will be interpreted as referring to said one or more isocyanate-reactive components.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 – 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to include all the limitations of the claim upon which it depends.  Claim 15 sets forth a process comprising combining and/or mixing the ingredients a) to e) and the reactive viscosity reducer of the reactive system of Claim 1.  Claim 15 does not then include all limitations of Claim 1, which is directed to reactive system as a whole in which some of the ingredients are combined.  Claims 16 – 17 depend on Claim 15 and thus also fail to include all limitations for Claim 1 for the same reason.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0087974 to Reinheimer.
Regarding Claims 1 and 5.  Reinheimer teaches a reactive system for making a polyurethane foam (Paragraph 0002).  The reactive system comprises a polyisocyanate component comprising at least one polyisocyanate; a polyol/isocyanate-reactive component comprising at least one polyol/isocyanate-reactive compound, a catalyst; water as a blowing agent, and a polymerizable vinyl monomer (Paragraphs 0020 - 0021).  The polymerizable vinyl monomer may be isobornyl (meth)acrylate, ethylene glycol di(meth)acrylate, or diethylene glycol di(meth)acrylate (Paragraph 0018).  Each of these compounds is set forth as a suitable species of reactive viscosity reduce in dependent Claim 5.
The Office acknowledges that Reinheimer teaches it is the polyol component that initially comprises the polymerizable vinyl monomer (Paragraph 0020).  However, Reinheimer mixes its polyol component and polyisocyanate component together (Paragraph 0016).  Thus, the act of mixing these components will result a reactive system comprising a polyisocyanate-containing composition which comprises the polymerizable vinyl monomer.  
Reinheimer does not expressly characterize the polyurethane foam produced from the reactive composition as rigid.  However, Reinheimer teaches a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  Therefore, the claimed effects and physical properties, i.e. a foam that is rigid, would implicitly be achieved in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties in a product prepared from all of the claimed ingredients in the claimed amounts by a substantially similar process.  
Regarding Claim 2.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer may be isobornyl (meth)acrylate (Paragraph 0018).  Isobornyl methacrylate is a compound having one methacrylate group and a viscosity of about 5 – 10 mPas at 25°C per the instant specification.
Regarding Claims 3 and 6.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer may be ethylene glycol di(meth)acrylate.  Ethylene glycol dimethacrylate is a compound having two methacrylate groups, a viscosity of about 3 - 8 mPas at 25°C per the instant specification, and a boiling point of about 240°C.
Regarding Claim 4.  Reinheimer teaches the reactive composition of Claim 1 wherein the polymerizable vinyl monomer/reactive viscosity reducer comprises 0.1 to 50 weight percent of the reactive composition (Paragraph 0020).
Regarding Claim 7.  Reinheimer teaches the reactive composition of Claim 1 further comprises a free radical-forming agent for the polymerization of the vinyl/acrylate monomers which can be activated thermally (Paragraph 0022), i.e. a thermal radical initiator to initiate polymerization of the acrylate or methacrylate groups.
Regarding Claim 8.  Reinheimer teaches the reactive composition of Claim 1 wherein the polyisocyanate component used in the inventive example is based on 4,4-methylenebis(phenyl isocyanate) (Paragraph 0042).
Regarding Claim 9.  Reinheimer teaches the reactive composition of Claim 1 wherein the polyol used in the inventive example is PLURIOL® E 600 (Paragraph 0042), which has a functionality of 2 and a hydroxyl number of roughly 187 mgKOH/g.
Regarding Claim 10.  Reinheimer teaches the reactive composition of Claim 1 wherein water is provided in an amount of 0.01 to 5% by weight relative to 5 to 60 weight percent of the polyol (Paragraph 0020).
Regarding Claim 15.  Reinheimer teaches a process for making a polyurethane foam comprising combining all of the ingredients detailed in the rejection of Claim 1 (Paragraph 0002, 0018, and 0020 - 0021).  
Regarding Claim 17.  Reinheimer teaches the process of Claim 15 wherein the foam is produced at a ratio of NCO to OH of greater than 1:1 (Paragraph 0028), i.e. an isocyanate index of greater than 100.  The catalyst compound may be a metal salt compound (Paragraph 0084), wherein metal salts are set forth as suitable polyurethane catalysts in the instant specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0132593 to Reinheimer, as applied to Claim 1 above, and further in view of US 2014/0206786 to Xu et al.
Regarding Claim 16.  Reinheimer teaches the process of Claim 15 wherein the foam is produced at a ratio of NCO to OH of greater than 1:1 (Paragraph 0028), i.e. an isocyanate index of greater than 100.  Secondary reference Xu et al. teaches preparing polyurethane foams at an isocyanate index of preferably 200 or more and the use of trimerization catalysts to provide polyisocyanurate groups in the foams (Paragraphs 0023 and 0030).  Reinheimer and Xu et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to prepare the foam of Reinheimer at an isocyanate index of 200 or more and to include a trimerization catalyst in the reactive composition.  The motivation would have been that doing so would promote the formation of isocyanurate groups in the foam (Xu et al.: Paragraphs 0023 and 0030), which would result in a foam of increased rigidity and dimensional stability.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive because:

A) Applicant argues that the amendment to the preamble of Claim 1, changing reaction composition to reaction system, obviates the rejection of Claims 15 - 17 under 35 U.S.C. 112(d).  The Office respectfully disagrees.  Claims 15 -17 still do not appear to include all limitations of Claim 1.  Specifically, Claim 15 sets forth mixing ingredients a) -d) and optionally e) of the reactive system.  As written, Claim 15 includes some limitations of Claim 1 but not the entire reactive system itself.  Also, to prepare the reaction system, c) the at least one catalyst and d) the at least one blowing agent must already be mixed with a) and/or b).  Thus, Claim 15 does not include all limitations of Claim 1.
B) Applicant argues that the reactive system of Claim 1 is distinguished from that of Reinheimer because Claim 1 sets forth the reactive viscosity reducer is included in the polyisocyanate composition, whereas Reinheimer includes the composition in its polyol composition.
 The Office does acknowledge that Reinheimer teaches it is the polyol component that initially comprises the polymerizable vinyl monomer (Paragraph 0020).  However, it is respectfully submitted that the instantly claimed reactive system does not require the polyol and polyisocyanate compositions be separate from each other.  The claim term “system” is also given its broadest reasonable interpretation in the claim, as the specification does not provide an express definition which further defines how the various compositions are comprised in the system (e.g. separately or together).  It is then Office’s position that the claimed reactive system is encompassed when Reinheimer mixes its polyol component and polyisocyanate component together (Paragraph 0016).  As indicated in the rejection under 35 U.S.C. 102(a)(1), the act of mixing these components will result a polyisocyanate-containing composition which comprises the polymerizable vinyl monomer. 
C) Applicant’s argument that Xu does not remedy the deficiencies of Reinheimer are not persuasive, as the alleged deficiencies have been addressed above.

Notice of References Cited (PTO-892)
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2003/0087974 to Lekovic et al. also pertains to rigid polyurethane foams in which (meth)acrylate compounds are added to a polyisocyanate component.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764